Margaret Meads, Judge, dissenting. I cannot agree with the majority’s conclusion that appellees’ conduct rises to the level that is required to establish the tort of outrage. I believe that the trial court correctly determined that appellees’ actions did not meet the stringent requirements of outrageous conduct and properly granted appellees’ motion for summary judgment. I would affirm. The tort of outrage is not favored by our appellate courts. Shepherd v. Washington County, 331 Ark. 480, 962 S.W.2d 779 (1998); Unicare Homes, Inc. v. Gribble, 63 Ark. App. 241, 977 S.W.2d 490 (1998). The type of conduct that meets the standard for outrage must be determined on a case-by-case basis. McQuay v. Guntharp, 331 Ark. 466, 963 S.W.2d 583 (1998). The conduct complained of must be so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a civilized society. Id. It is for the trial court to determine, in the first instance, whether the conduct may reasonably be regarded as so outrageous as to permit recovery. Givens v. Hixson, 275 Ark. 370, 631 S.W.2d 263 (1982). While I do not condone appellees’ alleged conduct and believe that it may be characterized as inconsiderate, inappropriate, unprofessional, and reprehensible, I do not believe it was “atrocious and utterly intolerable in a civilized society.” As the majority correctly notes, the tort of outrage was not intended to open the courthouse doors to every indignity or insult. The Travelers Insurance Company v. Smith, 338 Ark. 81, 991 S.W.2d 591 (1999). Our courts have refused to find outrageous conduct in other egregious and equally unfortunate situations. See Stockton v. Sentry Ins., 337 Ark. 507, 989 S.W.2d 914 (1999); Shepherd v. Washington County, supra; Hollomon v. Keadle, 326 Ark. 168, 931 S.W.2d 413 (1996); Cherepski v. Walker, 323 Ark. 43, 913 S.W.2d 761 (1996); Thornton v. Squyres, 317 Ark. 374, 877 S.W.2d 921 (1994); Ross v. Patterson, 307 Ark. 68, 817 S.W.2d 418 (1991); Neff v. St. Paul Fire & Marine Ins. Co., 304 Ark. 18, 799 S.W.2d 795 (1990). I respectfully dissent. Hays, S.J., joins.